DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over CN’843 (CN103123843, IDS dated 07/29/2022) and further in view of JP’524 (JP 2017-188524A).
Regarding claim 1, CN’843 teaches a method for preparing sintered NdFeB magnets, comprising: a) Preparing alloy flakes from a raw material of the NdFeB magnet by strip casting, then performing a hydrogen decrepitation of the alloy flakes to produce alloy pieces, then pulverization the alloy pieces to an alloy powder by jet mill, and finally performing molding and orientation, cold isostatic pressing to form a green compact; b) Putting the green compact into a vacuum furnace and performing a first sintering step (i.e. pre-sintering step) at 750° C. to 1000° C. for 2 to 4 hours and the pressure in the furnace is 1×10−1 Pa or less; c) Performing a second sintering step while applying a pressure along the same magnetic orientation, wherein the pressure applied on the green compact is in the range of 100 MPa to 500 MPa and the sintering temperature is in the range of 700° C to 900° C for 1 to 5 minutes; finally the sintered magnet is subjected to annealing (Claims 1-3). The sintering temperature and time of the first sintering step (pre-sintering step) disclosed by CN’843 overlap the recited temperature and time and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. CN’843 discloses an example wherein the temperature of the first sintering step is at least 10° C higher than the temperature of the second sintering step (Example 2).
The difference between CN’843 and instant claim 1 is that the sintering pressure in the second sintering step of CN’843 is greater than the recited pressure and the sintering time in the second sintering step of CN’843 is shorter than the recited time in claim 1.
JP’524 teaches a method of making RTB sintered magnet and discloses that by mixing RTB powder with a metalloid powder having high melting point and sintering the powder mixture at 500-800 ºC for 30 seconds to 30 minutes under 1-70 MPa, a magnet with improved electric resistance and relative density is produced (Abstract; Page 6, 2nd paragraph). Thus, it would be obvious to one of ordinary skill in the art to mix RTB powder with a metalloid powder having high melting point and sinter the powder mixture at 500-800 ºC for 30 seconds to 30 minutes under 1-70 MPa as taught by JP’524 in the process of CN’843 in order to make a magnet having improved electric resistance and relative density as disclosed by JP’524. The sintering temperature, time and pressure disclosed by JP’524 overlap the recited parameters of the second sintering step in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 2, CN’843 discloses an example that contains 33.7 mass% rare earth ([0019]), which meets the limitation recited in claim 2.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over CN’843 (CN103123843, IDS dated 07/29/2022) in view of JP’524 (JP 2017-188524A), as applied to claim 1 above, and further in view of CN’973 (CN105469973).
Regarding claims 3-4, CN’843 in view of JP’524 does not teach the density after the first sintering step. CN’973 teaches a method of making a sintered RTB magnet and discloses that after pre-sintering, the density is 6.5-7.3 g/cm3 in order to make a compact having enough diffusion channels to diffuse heavy rare earth elements into the magnet during sintering step for the purpose of improving coercivity of the magnet ([0042] to [0050]). Thus, it would be obvious to one of ordinary skill in the art to make a magnet having a density of 6.5-7.3 g/cm3 after the first sintering step (the pre-sintering step) as taught by CN’973 in the process of CN’843 in view of JP’524 in order to make a compact having enough diffusion channels to diffuse heavy rare earth elements into the magnet during sintering step and improve the coercivity of the magnet as disclosed by CN’973. The density disclosed by CN’973 overlaps the recited density in claims 3-4 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733